Supreme Court of the United States
                            Office of the Clerk
                     Washington, DC 20543-0001
                                                                    Scott S. Harris
                                                                    Clerk of the Court
                                                                    (202)479-3011
                                 January 20, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   Jaime Piero Cole
              v. Texas
              No. 14-6343
              (Your No. AP-76,703)


Dear Clerk:

        The Court today entered the following order in the above-entitled case:

        The petition for a writ of certiorari is denied.



                                           Sincerely,


                                                           4-3fr
                                           Scott S. Harris, Clerk




                                                                 510Z9
                                                             JTVaddVIVNINiao
                                                                   NIQ3AI3C